Name: Commission Regulation (EEC) No 491/81 of 25 February 1981 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2 . 81 Official Journal of the European Communities No L 52/23 COMMISSION REGULATION (EEC) No 491/81 of 25 February 1981 suspending advance fixing of the export refund for certain pigmeat products of 27 April 1978 (5 ) should be suspended for all products consisting mainly of fresh meat, except those within subheading 02.01 A III a) 1 for export to Poland, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2 ), Having regard to Council Regulation (EEC) No 2768 /75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3 ), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 200/81 of 26 January 1981 (4 ) ; Whereas, however, in view of the world market situa ­ tion the advance fixing of the refund provided in Article 1 of Commission Regulation (EEC) No 857/78 The possibility of advance fixing of the refund shall be suspended for products within subheadings 02.01 A III a), except those within subheading 02.01 A III a) 1 (aa) and exported within the rules of Article 2 of Regulation (EEC) No 200/81 , 02.06 B I b) as well as 16.02 B III a) 2 aa) 11 (aaa), 22 (aaa) and 33 (aaa). Article 2 This Regulation shall enter into force on 1 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 282 , 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 307, 18 . 11 . 1980, p . 5 . (3 ) OJ No L 282, 1.11 . 1975, p . 39 . H OJ No L 24, 28 . 1 . 1981 , p . 13 . ( 5 ) OJ No L 116, 28 . 4 . 1978 , p . 18 .